         Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 1 of 13




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


                                                     )
In re:                                               )
                                                     )      Chapter 11
         CEC ENTERTAINMENT, INC., et al.,            )      Case No. 20-33163 (MI)
                                                     )      Jointly Administered
                               Debtors.              )
                                                     )


  BRANDON ASSOCIATES SOUTHGATE, LLC’S RESPONSE IN OPPOSITION TO
  MOTION FOR ORDER AUTHORIZING DEBTORS TO ABATE RENT PAYMENTS
         AT STORES AFFECTED BY GOVERNMENT REGULATIONS

         Brandon Associates Southgate, LLC (“BAS” or “Landlord”), the landlord for Debtors the

lease in Southgate, Michigan (“Lease”) by and through its attorneys, hereby opposes and objects

to the Debtors’ Motion for Order Authorizing Debtor to Abate Rent Payments at Stores Affected

by Government Regulations [Docket No. 487] (the “Motion”) and states as follows:


                                    I.     INTRODUCTION

         BAS opposes the relief requested in Debtors’ Motion which does not have a basis in law or

fact.    The Debtors’ Motion should be denied as to the Lease, because Section 365(d)(3)

specifically and unambiguously provides that the time period in which a debtor can defer making

rental payments is limited to 60 days and may not be extended beyond that. The cases and

legislative history make clear that this 60-day period was and is a bright-line boundary

established as a compromise between a landlord’s right to be timely paid and giving the tenant

time to come up with the money needed to pay rent and to evaluate whether to continue with the

lease or to reject it. Moreover, the Supreme Court has confirmed that bankruptcy courts may not

use their equitable power to contravene a specific statute in the Bankruptcy Code. Therefore,



                                                 1
        Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 2 of 13




Debtors cannot extend the specific 60-day period under any equitable or common law theory,

and they cannot reduce the rent owing, which must be paid at the full contractual rate.

        More specifically, the Motion must be denied as to the Lease because it contains a

different force majeure clause than the clause in the “typical” lease cited in Debtors’ motion, and

the clause in the Lease does not excuse payment of rent for force majeure events. Similarly,

Debtors’ invocation of common law principles fails because the common law in Michigan does

not permit tenants simply to cease paying rent when operations are restricted or to unilaterally

reduce their rent payments; instead, tenants are required to mitigate their damages and make the

best use possible of the premises.

        The common law doctrine of frustration of purpose does not support Debtor’s request to

completely abate rent. Indeed, under Michigan law a tenant is liable for rent owing under the

Lease until the Debtor has abandoned the lease and relinquishes possession. In addition, the

Motion should be denied as to the Lease because it contains a different force majeure clause than

what Debtor asserts is the “typical” lease provision attached to the Motion.              The Lease

unambiguously states that force majeure events do not excuse or suspend Debtors’ obligation to

pay rent. Finally, Debtors have already received the maximum allowed rent deferment afforded

under Section 365(d)(3) and any additional deferment, let alone absolute rent abatement with no

expiration date as requested in the Motion, is in violation of Section 363(d)(3) of the Bankruptcy

Code.

        Instead of paying rent or rejecting the Lease, the Debtors are trying to give themselves a

free option, for an indefinite period of time, to keep the premises and all the benefits (including

storage, food preparation, and food pick-up and delivery) without paying anything. Then, if

things look better at a later date, they take all the benefits, but if not, they have no downside and



ClarkHill\41082\410001\260573110.v2-8/21/20
           Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 3 of 13




they put all the cost and risk on the landlords, making them into an involuntary, long-term lender

with no recourse. Section 365(d)(3) was enacted for the very purpose of preventing exactly this

type of harm to landlords.

                                              II.      BACKGROUND

           1.       On or about November 3, 1981, Debtor CEC Entertainment, Inc.’s predecessor,

ShowBiz Pizza Place, Inc., executed the Lease for the property located at 15300 Dix Toledo Road,

Southgate, Michigan (the “Southgate Store”).                     Debtors’ occupancy and possession of the

Southgate Store was continuous thereafter and the Lease was amended by amendment and most

recently by Third Amendment to Lease Agreement dated May 23, 2019 executed by BAS and

Debtor (“Third Amendment”). A copy of the Lease and Third Amendment to Lease Agreement

are collectively attached hereto as Exhibit “A.”

           2.       Pursuant to the terms of the Third Amendment and following a recent remodel of

the premises, Debtor was granted and took a complete rent abatement for the months of

December, 2019, January, 2020 and February, 2020.

           3.       On March 23, 2020, in response to the spreading Covid-19 pandemic, Michigan,

Governor Gretchen Whitmer issued Executive Order No. 2020-211 (the “Stay-Home Order”),

which ordered all persons not performing essential or critical infrastructure job functions to stay

in their place of residence and required closure of all non-essential businesses, including bars and

restaurants. Id.




1   EO No. 2020-21, available at https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-522626--,00.html




ClarkHill\41082\410001\260573110.v2-8/21/20
           Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 4 of 13




            4.       On June 1, 2020 Governor Whitmer issued Executive Order No. 2020-1102

(“Reopen Order”) rescinding the Stay Home Order and authorized restaurants statewide to

reopen for indoor and outdoor in-person dining at 50% capacity beginning June 8, 2020. 3

            5.       Even though restaurants are authorized and able to serve dine in customers, the

Debtor has voluntarily chosen to only offer carry and delivery from the Landlord’s location.

            6.       On June 25, 2020, Debtor CEC Entertainment, Inc. and 16 affiliate Debtors filed

for relief under Chapter 11 of the Bankruptcy Code. On June 30, 2020 the Court entered an

interim order which was made final at a hearing on August 3, 2020 extending Debtors obligation

to make rent payments for 60 days until August 24, 2020 pursuant to Sections 105(a) and

365(d)(3). [Docket No. 162].

            7.       Almost immediately following the hearing on the rent deferral, on August 3,

2020, the Debtors filed the Motion, seeking to abate post-petition rent obligations for an

indefinite period of time for those locations purportedly affected by local government shut down

orders.

            8.       Landlord has a claim for unpaid rent from April 1, 2020 through the date hereof in

the amount of $95,540.08, of which $46,244.92 was due pre-petition. Despite the Debtor’s

nonpayment of rent, the Southgate Store remains open for carryout and delivery services.




2   EO No. 2020-110, available at https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-530620--,00.html

3   https://thehill.com/homenews/state-watch/500517-michigan-gov-whitmer-lifts-stay-at-home-order




ClarkHill\41082\410001\260573110.v2-8/21/20
        Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 5 of 13




                                  III.        RESPONSE IN OPPOSITION

    A. The Motion Is Procedurally Improper Because Debtors Must First Pay the Full Rent
       and, to the Extent They Have a Valid Legal Argument, Only Then Seek a Refund.

        9.       While the Landlord submits that the Debtors’ claimed state law defenses to the

payment of rent are preempted by the clear and unambiguous federal law mandate within section

365(d)(3) to timely pay the full amount of rent, in the event that the Debtors’ defenses are not

preempted, to meet the requirements of the Bankruptcy Code and Bankruptcy Rules the Debtors

must first timely pay the full amount of rent and only then commence an adversary proceeding

against the Landlord for a refund. See Bankruptcy Rule 7001(1) and (9). The Debtors should not

be permitted to seek an advance declaration by motion that rent already paid or to be paid in the

future should be refunded. The Bankruptcy Rules are clear that when debtors seek to recover

money or seek a declaration concerning their right to recover money that the additional

procedural safeguards provided by an adversary proceeding are required. Id.

    B. Debtors’ Frustration of Purpose Claims Fail Under Michigan Law

        10.      In their Motion, Debtors reference the common law doctrine of “Frustration of

Purpose” to argue that their post-petition rent obligations should be abated, indefinitely, because

the fundamental purpose of all Debtors leases have been frustrated by local government

shutdowns. (Motion ¶ 9, 11). In support of this argument, Debtors cite cases from Washington,

California, Massachusetts and Oregon, despite seeking to abate rent for sixty-nine (69) leases in

eight (8) other states, including the Lease for the Southgate Store. (Motion ¶ 6; Exhibit A).

        11.      In Michigan a tenant is liable for the actual rent owing under a lease until the tenant

has abandoned the property. In Re Palace Quality Services Industries, Inc. 283 B.R. 868 (Bankr.

E.D. Mich. 2002).        “In other words, if the tenant has not forgone the benefit of exclusive




ClarkHill\41082\410001\260573110.v2-8/21/20
         Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 6 of 13




possession and control of the property afforded to her under the lease by either abandoning or

surrendering the leasehold interest, the lessor is entitled to the rent the tenant agreed to pay for the

benefit conferred.” Id. at 885 citing M&V Barocas v THC, Inc., 216 Mich. App. 447, 450; 249

N.W.2d 86 (1996).

         12.     The frustration of purpose doctrine has yet to be considered by the Michigan

Supreme Court, though lower courts have addressed the issue.             “[F]rustration of purpose is

generally asserted where a change in circumstances makes one party’s performance virtually

worthless to the other….” Liggett Restaurant Group, Inc. v City of Pontiac, 260 Mich. App. 127,

133-34; 675 N.W.2d 633 (2003). “Application of the doctrine of frustration is a question of law

and not a question of fact.” Restatement (Second) of Contracts, 310 (1979); see also Colombian

National Title Insurance Company v. Township Title Services, Inc. 659 F. Supp. 796 (D. Kan.

1987).

         13.     For a party to avail itself of the defense of frustration of purpose under Michigan

law it must prove the following conditions:

          (1)The contract must be at least partially executory; (2) the frustrated party’s
          purpose in making the contract must have been known to both parties when the
          contract was made; (3) this purpose must have been basically frustrated by an
          event not reasonably foreseeable at the time the contract was made, the
          occurrence of which has not been due to the fault of the frustrated party and the
          risk of which was not assumed by him.

Molnar v. Molnar, 110 Mich. App. 622, 626; 313 N.W.2d 171 (1981).

         14.     The Molnar case’s second prong requires a determination of the contracts “primary

purpose” “According to the Restatement (Second) of Contracts, ‘It is not enough to that he had in

mind some specific object without which he would not have made the contract. The object must

be so completely the basis of the contract that, as both parties understand, without it the transaction




ClarkHill\41082\410001\260573110.v2-8/21/20
        Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 7 of 13




would make little sense.” Hemlock Semiconductor Corporation v. Kyocera Corporation, 2016

WL 67596 at 4 (E.D. Mich. 2016), citing Restatement (Second) of Contracts § 265.

        15.      Pursuant to Section 3.01 of the Lease, the tenant leased the Premises “for the

purpose of operating a family-friendly oriented pizza restaurant, serving beer and wine, with

electronically controlled theater characters and electronic mechanical token-operated amusement

games….”. See, Exhibit A at 4. Simply put, Debtor’s purpose was to operate a family friendly

restaurant, serving beer and wine, and coin operated games for children. The Debtor is currently

able to conduct its business as contracted for but has chosen to not open for dine in even though

it has the authority to do so.

        16.      Under the third prong from Molnar, while the frustration of the primary purpose

cannot be due to the fault of the frustrated party and the risk was not assumed by them, it is not

enough that the transaction has become less profitable for the affected party or even that he will

sustain a loss. Seaboard Lumber Co. v U.S., 41 Fed.Cl. 410, 417 (Fed. Cl.1998). Indeed, “[A]

lack of profit is generally insufficient to frustrate the purpose of a contract. Id. at 418. In

Michigan, “A party’s claim that it is unable to conduct business profitably is insufficient to state a

claim of frustration of purpose.” Hemlock Semiconductor Corporation, 2016 WL 67596 at 5.

        17.      Other states, including California, are in accord, “The doctrine of frustration has

been limited to cases of extreme hardship so that businessmen, who must make their

arrangements in advance, can rely with certainty on their contracts” Lloyd v Murphy, 25 Cal.2d

48, 54; 153 P2d 47 (1944). “Thus laws or other governmental acts that make performance

unprofitable or more difficult or expensive do not excuse the duty to perform a contractual

obligation.” Id. (citations omitted). In Lloyd, the plaintiff leased property from Defendant to

operate car dealership and showroom. Approximately four months after commencement of the



ClarkHill\41082\410001\260573110.v2-8/21/20
        Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 8 of 13




lease the U.S. government ordered that the sale of all new automobiles be discontinued and

tenant immediately vacated the premises. Id. at 49-50. In affirming the lower court’s judgment

in favor of landlord the court rejected tenant’s claims of frustration of purpose stating:

        Nor has defendant sustained the burden of proving that the value of the lease has
        been destroyed. The sale of automobiles was not made impossible or illegal but
        merely restricted and if governmental regulation does not entirely prohibit the
        business to be carried on in the leased premises but only limits or restricts it,
        thereby making it less profitable and more difficult to continue, the lease is not
        terminated or the lessee excused from further performance.

Lloyd, 153 P.2d at 51.

        18.      As of June 8, 2020, well before the petition date, the absolute prohibition on public

operations of the Southgate Store was dissolved and Debtor was able to resume normal operations.

As of the petition date, the primary purpose of Debtors’ lease was not frustrated as there was no

prohibition on family friendly restaurant with pizza, beer, wine and games for children. Even if the

capacity restrictions caused operations of the Southgate Store to be unprofitable and Debtor made

the business decision not to reopen for dine in operation, that is not sufficient to allow Debtors to

avail themselves of the frustration of purpose doctrine.

        19.      The Debtor’s contention in paragraph 11 of the Motion that Michigan Executive

Order 2020-115, dated June 5, 2020, has “rendered the purpose of the Debtors’ Leases

meaningless”, is patently false. Unlike California, Michigan has not required the complete and

indefinite closure of dine-in restaurants since the Petition Date. Since at least June 8, 2020, the

Southgate, Michigan store could have been open for in-person dining, yet Debtors elected not to

reopen their dining room, and instead chose to provide only delivery and carry out services.

While that choice may have caused a decline in revenue, it does not render the Lease worthless,

as suggested by the Debtors, as the Southgate, Michigan CEC Store has been open and




ClarkHill\41082\410001\260573110.v2-8/21/20
         Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 9 of 13




generating revenue since the Petition Date, without interruption, from the sale of food purchased

for delivery or carry-out. Further, it is possible that the Southgate, Michigan store revenues

would have been higher had the Debtor chosen to reopen its dining room in early June 2020 as

permitted by Executive Order.

         20.       Indeed, to the extent Debtors believe that continued operations at a particular

location are unsustainable, Debtors can elect to reject those leases. Debtors have not indicated

their intention to reject the Lease, instead asking the Court to suspend Debtor’s rental obligations

under the Leases for an unlimited period of time to allow Debtors the ability to analyze

performance at each location and await developments in the pandemic while placing all expense

and risk on the landlords.

    C. The Force Majeure Clause in the Lease Requires Payment of Rent

         21.       Debtors argue that the actions by certain state governments in response to the

COVID-19 pandemic have “triggered the Leases’ Force Majeure clauses” thus excusing Debtors’

from their obligations to pay rent. (Motion at 7). In support Debtors’ attach the force majeure

clauses purportedly from “CEC’s Standard Lease”4 that provides:

           The time for performance by Landlord or Tenant of any term, provision or
           covenant of this Lease shall be deemed extended by any time lost due to delays
           resulting from acts of God, strikes, unavailability of building materials, civil
           riots, floods, severe and unusual weather conditions, material or labor
           restrictions by governmental authority and any other cause not within the
           reasonable control of Landlord or Tenant, as the case may be.

Motion, ¶ 12.

         22.       While BAS expressly reserves its right to argue that the COVID-19 pandemic and

resulting Executive Orders in Michigan do not constitute a force majeure event, even if the Court

4The Example Lease excerpts attached by Debtor were for single locations in New York, New Jersey, California and
Washington, 25% of the states with leased locations referenced in the Motion.




ClarkHill\41082\410001\260573110.v2-8/21/20
       Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 10 of 13




determines that they do, Debtors lose on the merits because the plan language of the force majeure

section of the Lease for the Southgate Store expressly requires the payment of rent during the

period of a force majeure event enumerated therein:

          11.08 Force Majeure. Neither Lessor nor Lessee shall be deemed in violation of
          this lease if it is prevented from performing any of the obligations hereunder by
          reason of strikes, boycotts, labor disputes, embargos, shortage of material, acts
          of God, acts of public enemy, acts of superior governmental authority, weather
          conditions, floods, riots, rebellion, sabotage, or any other circumstances for
          which it is not responsible or which it is not in its control, and the time for the
          performance shall be automatically extended by the period the party is prevented
          from performing its obligations hereunder, provided that nothing in this
          paragraph shall excuse Lessee from paying rent and any other payment of
          any kind which falls due during the term hereof.

Exhibit A, § 11.8 at 20 (emphasis added).

        23.      Debtors’ Motion must be denied as to the Lease for the Southgate Store because the

terms of the Lease do not waive, but instead expressly require rental payments during force

majeure events enumerated in Section 11.8 of the Lease. “If the language of a contract is

unambiguous, we construe and enforce the contract as written.” Quality Products and Concepts

Co v Nagle Precision, Inc., 469 Mich. 362, 365; 666 N.W.2d 251 (2003).

    D. Debtor’s Relief Seeks To Rewrite The Leases

        24.      The relief sought by Debtors is effectively to re-write all of the subject leases to

allow tenants to remain in possession of the leased property and conduct ordinary business

operations generating revenue, while also eliminating tenants’ obligations to pay anything to the

landlords until a location’s government regulations have disappeared.

        25.      “Under the Bankruptcy Code, executory contracts and unexpired leases

automatically become part of the bankruptcy estate at the inception of the bankruptcy

proceeding. 11 U.S.C. § 541(a)(1). The trustee has the authority under Section 363(b) or (c) to




ClarkHill\41082\410001\260573110.v2-8/21/20
       Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 11 of 13




use the property subject to the leasehold interest acquired from the debtor, subject, of course, to

the corresponding obligation of the trustee to honor the terms of that lease or contract.” In Re

Palace Quality Services Industries, Inc. at 883.

        26.      11 U.S.C. § 365(d)(3) states that the Debtor “shall timely perform all the

obligations of the debtor, except those specified in section 365(b)(2), arising from and after

the order for relief under any unexpired lease of nonresidential real property, until such lease

is assumed or rejected, notwithstanding section 503(b)(1) of this title. The court may extend,

for cause, the time for performance of any such obligation that arises within 60 days after the

date of the order for relief, but the time for performance shall not be extended beyond such

60-day period."

        27.      11 U.S.C. § 365 sections are supplemented with 15 separate subsections,

“However, none of these subsections permit the [debtor in possession] to ignore the terms of an

executory contract or unexpired lease during the post-petition interval when she is deciding

whether to assume or reject it.” In Re Palace Quality Services Industries, Inc. at 383.

        28.      The Debtors have already received the maximum allowable 60-day extension allowed

under Section 365(d)(3). [Docket No. 162]. Nevertheless, Debtors have asked the Court for not just

an extension but a waiver of their rental obligations and have failed to provide a scintilla of law to

support their extreme request.

    E. The Proposed Relief Is Overbroad.

        29.      Even if the Court concludes that the Debtors are entitled to some relief, the

Motion goes too far. According to their Motion, Debtors are asking this Court to “enter an order

abating rent payments for stores closed or otherwise limited in operations as a result of any

governmental order or restriction until such restriction or order has been lifted and to reflect the



ClarkHill\41082\410001\260573110.v2-8/21/20
       Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 12 of 13




extent and duration of such forced governmental closures or limitations.” Motion, at 2; see also

Proposed Order, ¶ 1. In other words, the existence of “any” COVID-19-related governmental

order or restriction (no matter how minor) would abate all rent indefinitely, even if that

governmental order or restriction has no negative or only a limited negative effect on the

Debtors. Under a literal interpretation of the relief that the Debtors are requesting and the

language of their proposed order, the Debtors effectively could be asking this Court never to

have to pay rent ever again. There is no basis for granting the Debtors such sweeping relief.

        30.      Even if the Court were to entertain any form of relief, it would have to be specific

to the affected leases, in the specific states and counties where the affected locations are, based

on the operations that the Debtors are or could be conducting at those locations, and based on the

specific governmental order or restriction in place for the relevant time period. This would

require, at a minimum, proper discovery, motion practice and hearings focused on these specific

factual inquiries. There is a proper procedure, but Debtors have not followed it.

    F. BAS Joins in Other Landlord Oppositions.

        31.      Finally, in addition to the substantive and procedural arguments set forth above,

BAS hereby respectfully joins in and incorporates by reference the argument, evidence and

citations offered in the oppositions to the Motion filed by the Debtors’ other landlords.

        WHEREFORE BAS requests that the relief requested in the Motion be denied.




ClarkHill\41082\410001\260573110.v2-8/21/20
       Case 20-33163 Document 655 Filed in TXSB on 08/21/20 Page 13 of 13




Dated: August 21, 2020                        Respectfully submitted,

                                              CLARK HILL, PLC

                                              /s/ David M. Blau                      .
                                              David M. Blau (MI P52542) (Pro hac vice
                                              admission pending)
                                              CLARK HILL, PLC
                                              151 S. Old Woodward Ave., Ste. 200
                                              Birmingham, MI 48009
                                              Tel: (248) 988-1817
                                              Fax: (248) 988-2336
                                              dblau@clarkhill.com

                                              Attorney for Brandon Associates Southgate, LLC


                                      CERTIFICATE OF SERVICE

I certify that on August 21, 2020, a true and correct copy of the foregoing document was served
via the Court’s Electronic Case Filing (ECF) system on all parties registered to receive electronic
service in these cases.

                                              /s/ David M. Blau
                                              David M. Blau




ClarkHill\41082\410001\260573110.v2-8/21/20
